Citation Nr: 1600689	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-17 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for a bilateral shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 5, 1978 to March 28, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015 the appellant testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to appellate review.

The record reflects various attempts to obtain the appellant's service treatment records from both Georgia and Florida Army National Guard repositories.  Partial service records have been obtained, and VA issued a finding of unavailability for complete service treatment records in October 2010.  However, it is unclear whether personnel records were also sought from those facilities, and it appears that several pages of personnel records were subsequently added to the claims file in June 2015.  As the appellant has asserted that his claimed disabilities were incurred when he slipped and fell in the shower during service, and as the evidence of record reflects that he was discharged prior to completion of basic training but does not provide an explanation for that early discharge, an attempt to obtain any additional outstanding service personnel records should be made on remand.

Additionally, during private treatment in 1995, the appellant described right knee, shoulder, and arm problems, reported that his family had been caring for and supporting him for approximately one year, and indicated that he had submitted an application for Social Security Administration (SSA) income.  As any records associated with a claim for SSA disability benefits may contain information relevant to the issues on appeal, they should be requested on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, the evidence of record suggests there are outstanding private treatment records, including records of treatment by a rheumatologist, that may be relevant to the appellant's claims.  Thus, an attempt to obtain any additional private treatment records should be made on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the names and addresses of all medical care providers, including orthopedists or rheumatologists, who have treated him for back, shoulder, or knee pain since service.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the appellant and his representative should be notified of such.

2.  Request copies of any SSA disability benefit determinations as well as any copies of the medical records on which such determinations were based.  If    the records are unavailable, the claims file should be annotated as such and the appellant and his representative notified of such.

3.  Request, through official sources, the appellant's complete service personnel records.  All records and/or responses received should be associated with the claims file.  The appellant and his representative should be notified of unsuccessful efforts in this regard to allow the appellant the opportunity to obtain and submit those records for VA review.

4.  After completing the requested actions, and any additional action deemed necessary in light of evidence obtained pursuant to this remand, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




